Citation Nr: 0207714	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  93-16 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 confirmed rating 
decision of the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO), which denied a 
claim for a total rating based on individual unemployability 
due to service-connected disabilities.  

The Board remanded the case in May 1995 and October 1996 for 
additional development.  The Board denied the appeal in an 
October 1999 decision, which the veteran appealed to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In December 2000, the Secretary and the veteran's 
private attorney filed a Joint Motion for Remand and to Stay 
Further Proceedings, asking the Court to vacate the Board 
decision and order further development and re-adjudication of 
the matter on appeal.  The Court issued an Order in December 
2000 granting the motion, and the Board has acted 
accordingly.

New regulations permitting the Board to perform development 
of an appealed case without remanding the case to the RO 
require that the Board give a claimant notice of the new 
evidence that has been obtained as a result of the 
development conducted by the Board prior to issuing a 
decision on the matter on appeal.  See 67 Fed. Reg. 3,099, 
3,104, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9 and 38 C.F.R. § 20.903).  In the present case, the 
Board has conducted additional development but has determined 
that it is not necessary to give notice to the veteran 
insofar as the benefit sought by the veteran on appeal is 
being fully granted in the present decision.  Hence, there is 
no prejudice to the veteran in not informing him, prior to 
issuing the decision, of the additional evidence that has 
been secured by the Board.




FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matter 
on appeal have been made by the agency of original 
jurisdiction.

2.  The veteran is service-connected for residuals of a 
gunshot wound to the left (major) hand, rated as 70 percent 
disabling, and for residuals of a contusion to the left knee, 
rated as 10 percent disabling, for a combined disability 
evaluation of 70 percent.

3.  It is shown, resolving any reasonable doubt in favor of 
the veteran, that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.10, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A review of the file reveals that the veteran was rated 
totally disabled due to his being unemployable because of his 
service-connected disabilities for almost seven years, 
between September 1976 and August 1983, at which time the 
benefits were terminated due to his being removed from the 
job market because of imprisonment.

In June 1990, the veteran filed a VA Form 21-8940, Veteran's 
Application for Increased Compensation based on 
Unemployability, claiming that he had been totally disabled 
to work since January 1989 due to his service-connected 
disabilities.  He reported that he had left his last job as 
an electrician because of his disabilities and that he had 
completed high school and also had two years of college 
education, with no additional education or training.

On VA orthopedic medical examination in August 1991, the 
examiner indicated that the veteran, a left-handed 
individual, had received a gunshot wound (GSW) to his left 
hand during service in Vietnam.  Multiple surgeries had been 
performed on the left hand at that time, and the symptoms had 
included discoloration, burning in the hand, and some 
swelling.  The veteran had no apposition of the thumb to the 
other fingers, and could move his fingers but only if he 
could see what he was doing.  A peripheral nerve stimulator 
had been installed, but the veteran was not using it nowadays 
because the device had been burned.  Barometric pressure 
changes, as well as cold and damp weather, bothered him a 
great deal, and there was pain in the hand all of the time.  
The veteran also had a history of a fall down a flight of 
stairs as a result of which he had injured his left knee, 
which currently bothered him, especially with weather 
changes.  The examiner noted that there was a marked 
deformity of the left hand, especially in the thumb area, and 
that the hand's ranges of motion were limited.  The diagnoses 
were listed as osteoarthritis of the left knee, residuals of 
GSW of the left hand, with nerve dystrophy of the median 
nerve, left, and "[l]oss of much of use of the left hand."

In the October 1991 confirmed rating decision, the veteran's 
claim for a total disability evaluation based on individual 
unemployability due to service-connected disabilities was 
denied, on the basis that, although the veteran had a 
combined schedular evaluation of 70 percent, it was not shown 
that the veteran was unable to obtain alternative forms of 
employment or that there was total loss of the use of the 
left hand.  The record shows that the veteran was, at that 
time, as he still is today, service-connected for residuals 
of a GSW to the left (major) hand, rated as 70 percent 
disabling, and residuals of a contusion to the left knee, 
rated as 10 percent disabling, for a combined disability 
evaluation of 70 percent.

At a September 1992 RO hearing, the veteran stated that his 
left hand remained severely disabled, and that he had had to 
learn to use his right hand as his major hand.  He compared 
his using his left hand to attempting to use a heavy 
industrial glove.  The veteran also reported problems with 
his service-connected left knee, especially with changes in 
weather.  He said that he had obtained a pilot's license even 
before he ever had a driver's license, but that he had not 
flown in quite some time due to his left hand disability.  He 
said that he had studies in business, that he was also a 
horticulturist, and that he had tried everything from pumping 
gas and keeping bees to working as electrician and driving a 
tractor in an orange grove.

On VA miscellaneous neurological examination in August 1995, 
there was poor grasp in the left hand, and it was noted that 
a wire stimulator was present, extending along the anterior 
aspect of the left forearm.  Peripheral nerves sensation was 
absent as to touch, pain, and temperature, and the examiner 
noted that there was no perspiration in the left hand and 
left arm due to a prior sympathectomy.  Residuals of GSW of 
the left hand, with injury to the median nerve, with implant 
of stimulator last done in 1976, and post operative status 
sympathectomy of the left arm, were diagnosed.

On VA joints medical examination, also in August 1995, the 
veteran's left knee was found to be essentially normal, and 
the left hand was noted to have a markedly weaker hand grasp 
than the right hand, as well as partially impaired dexterity.  
The examiner commented that, while from a strictly physical 
standpoint, the veteran could be employable in a carefully 
selected sedentary occupation, the veteran's social and 
mental status should also be considered as to his 
employability.

According to a September 1995 VA Social and Industrial Survey 
Report, the veteran stated that he had a High School Diploma, 
plus two years of junior college studies and "all the 
necessary credits, but no degree."  He said his studies were 
concentrated in the field of business.  The veteran indicated 
that the GSW that he sustained while on active duty in the 
Navy prevented him from maintaining gainful employment.  He 
said that, since his injury in 1969, he had had 20 surgeries 
in his left hand to repair/improve the function of his hand 
and to reduce adverse complications related to that injury.  
Throughout the years, he had received numerous treatments and 
surgeries for his service-connected condition.  While 
incarcerated in the mid 1980's, he had received training as a 
horticulturist, and he had become the only State-certified 
horticulturist in Highlands County.  The veteran, however, 
had been unable to continue this line of training due to a 
blood clot that he had developed in his shoulder while 
working, which he was told was due to lifting.  The veteran 
further stated that he had considered doing lawn service with 
a relative, but that due to the constant changes in the 
weather, he was unable to work outdoors.

The veteran also said that, between 1986 and 1987, he worked 
various jobs including tractor driver, service station 
attendant, and bee keeper, but he had been unable to keep 
them because his body would overheat, secondary to his 
service-connected condition.  In 1987, he started working as 
an electrician, but he was unable to continue in January 1989 
due to the adverse effects of the elements on his medical 
condition.  Since that time, he decided to stop looking for a 
job due to difficulty securing employment, excessive lost 
time while employed, and reluctance of potential employers to 
employ him due to his medical condition and work history.  
Even working indoors was not feasible unless the temperature 
stayed between no more than one or two degrees on either side 
of the range of 75-85 degrees.  The veteran said that the 
medical problems he had endured as a result of his service-
connected left hand injury had not in any significant way 
improved as a result of his surgeries and the time that had 
lapsed since his injury.  He also said that he had discussed 
with his wife the possibility of limb amputation due to the 
continued pain resulting from this injury but that his wife 
was opposed to this idea, as was he.  The veteran seemed to 
be both frustrated with the minimal improvement that he had 
experienced and discouraged with the likelihood that his 
present condition would continue essentially unchanged.

The veteran's wife reported difficulty living with the 
veteran due to the frequent periods in which his condition 
would be acute.  She also said that they were dealing with 
the reality of the veteran's inability to be gainfully 
employed, thereby necessitating his wife as the only 
gainfully employed member of the household.  The veteran said 
that, through self-hypnosis, he was able to "put he monster 
in a box and then slowly shrink the box," the monster being 
his constant pain.  The social worker's conclusion was as 
follows:

During the hour that this worker met with 
[the veteran and his spouse] and as a 
result of a review of the veteran's past 
medical conditions and their 
complications with finding and securing 
gainful employment, it would appear that 
such conditions continue to be 
significant and severe in scope.  The 
frequency of the veteran's acute episodes 
due to minute yet frequent changes in the 
weather most significantly with decreases 
in the barometer, it appears reasonable 
that the veteran's ability to secure and 
maintain gainful employment is unlikely.  
It seems clear to this worker that [the 
veteran]'s service connected condition, 
as described to this worker, is of such a 
degree that securing or retaining 
employment is unrealistic.  Although the 
veteran's injury is a single extremity 
injury, its effect on other body systems 
is significant.  It should be considered 
that the veteran's condition and 
inability to work is not restricted only 
to the single extremity, but to the 
myriad of problems related to that 
extremity.  This worker finds that there 
are significant reasons supported by 
current medical conditions, in addition 
to historical employment information, 
that support the veteran's contention 
that he is unable to obtain and secure 
gainful employment due to his service 
connected condition.

Among the records received by the RO in February 1996 from 
the Social Security Administration is a statement, dated 
November 1976, from a private physician to the effect that 
the veteran's residuals of a GSW to the left hand "causes 
him significant recurrent pain and ischemia and prevents 
gainful employment."

A Diplomate of the American Board of Disability Analysts, who 
is also a certified rehabilitation counselor and a certified 
vocational evaluator, submitted a two-page "Vocational 
Evaluation" report, dated September 2001.  According to this 
vocational expert, he reviewed the veteran's entire file, 
which included the private physician's opinion of November 
1976, the VA medical examinations of August 1995, and the VA 
Social and Industrial Survey Report of September 1995.  He 
expressed the following opinion:

The medical VA file on [the veteran] 
supports the opinion that Social Security 
and [VA] have already determined that 
employment is not realistic and I support 
this conclusion.

Based on the extent of this veteran's 
service connected injuries, his severe 
work related limitations and lack of any 
transferable work skills to any sedentary 
occupation, [the veteran] is totally 
unemployable as there is a complete 
unfeasibility for him to be substantially 
employed in any way.

In October 2001, the veteran's private attorney submitted a 
document titled Brief of the Appellant, in which he restated 
the veteran's contentions to the effect that he is entitled 
to a total rating based on individual unemployability due to 
service-connected disabilities.  In essence, he argued that 
the October 1999 Board decision, now vacated, was erroneous 
in denying the benefit sought, as it was abundantly clear 
that the vast weight of the evidence of record supported the 
veteran's contentions of being totally unemployable due to 
his service-connected disabilities.

On VA medical examination in June 2002, it was noted that the 
veteran had undergone multiple surgical and plastic 
procedures of his left hand and forearm, but that, these 
procedures notwithstanding, he still complained of severe 
pain in his left hand during weather changes and whenever he 
touched anything cold.   The examiner further noted that, 
while the fingers in the left hand had full range of motion, 
there was marked atrophy of the left thenar eminence and the 
first dorsal interosseous muscles, and the veteran was unable 
to oppose the left thumb.  The left knee was essentially 
normal.  X-Rays of the left hand were interpreted as 
revealing evidence of osteopenia and cystic degeneration at 
the head of the first metacarpal indicating moderately 
advanced findings of post-traumatic arthritis of this joint.  
The "diagnosis" section was not filled out, but the 
following opinion was rendered:

Following review of the November 1976 
report ..., the August 1995 VA Examination 
report and September of 1995 Social and 
Industrial Survey, it is my feeling that 
the [veteran]'s ability to function in 
gainful employment is markedly 
constrained as a result of the disability 
of the left hand.  Finding some 
occupation in which the [veteran] would 
be primarily using his right hand and 
precluding weather changes and 
temperature changes would be in my 
opinion unreasonable to locate.  I am 
essentially in agreement with [the 
private physician who rendered the 
November 1976 opinion] and the 
conclusions reached by the Social 
Industrial Survey Findings.

Initial considerations pertaining to VA's duty to 
assist/notify

Initially, the Board notes that, on November 9, 2000, while 
this appeal was pending, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The VCAA also contains revised notice provisions, 
and additional requirements pertaining to VA's duty to assist 
and does not require an automatic remand of a claim that was 
previously adjudicated by the Board or the RO and had become 
final.  This is true because, as it pertains to the duty to 
assist provisions, the new law specifically provides that 
"[n]othing in this section shall be construed to required 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or secured 
. . .  ."  38 U.S.C.A. § 5103A(f) (West Supp. 2001).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with some exceptions that 
are not pertinent to this case.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).

It is the Board's opinion that VA has already fulfilled the 
notice and duty to assist requirements as it pertains to this 
particular case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  In 
particular, it is noted that the veteran has been advised, in 
writing, of the evidence that he needs to submit in order to 
be granted the benefit he seeks on appeal, and has been 
afforded an opportunity to provide testimony in support of 
his appeal, which he did, in September 1992.  The RO has also 
scheduled the veteran for several VA medical examinations, 
the most recent of which was conducted in June 2002, with the 
purpose of obtaining objective competent data sufficient to 
determine whether, as claimed, the veteran's service-
connected disabilities render the veteran totally 
unemployable.  The veteran has not indicated that there is 
any additional evidence that is pertinent to his appeal that 
has yet to be secured.  More importantly, the fact that this 
decision grants the benefit sought on appeal makes it 
unnecessary to attempt to secure any additional evidence.  
Consequently, the Board finds that no additional assistance 
to the veteran is necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the  matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.   Also, it is noted that the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the veteran because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

Legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2001).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2001).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 
(2001).  

Total disability ratings for compensation purposes may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a) (2001).  If there is only one such disability, it 
shall be ratable at 60 percent or more, and, if there are two 
or more disabilities, there shall be at least one ratable at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2001).

If the schedular ratings assigned for the service-connected 
disabilities do not meet the percentage requirements under 
§ 4.16(a), but the veteran is found to be unemployable by 
reason of service-connected disabilities, the rating board 
may refer the case to the Director, Compensation and Pension 
Service, for extra-schedular consideration.  38 C.F.R. 
§ 4.16(b) (2001).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt, it 
is meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2001), as amended at 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001).  See also, the originating statute, at 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).

In the present case, the veteran clearly meets the minimum 
schedular criteria for a total rating based on individual 
unemployability, as one of his two service-connected 
disabilities is rated as more than 40 percent disabling and 
the veteran has a combined schedular rating of 70 percent.  
Additionally, the evidence in the file confirms the fact that 
the service-connected left hand disability continues to 
produce serious impairment in the veteran and that the 
veteran has indeed made efforts to secure, and retain, 
gainful employment, which have proven unsuccessful.  

While there may be evidence in the record tending to suggest 
feasibility of securing a sedentary occupation, it is the 
Board's opinion, resolving any reasonable doubt in favor of 
the veteran, that the preponderance of the competent evidence 
in the file, which includes the September 1995 VA Social and 
Industrial Report, the September 2001 private Vocational 
Evaluation report, and the June 2002 VA medical examination 
report, supports the veteran's contentions that he is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  Accordingly, the 
Board concludes that the criteria for entitlement to a total 
disability evaluation based on individual unemployability due 
to a service-connected disability are met.


ORDER

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
granted, subject to the laws and regulations governing the 
award and disbursement of monetary benefits.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

